At a subsequent day of the term, the opinion of the Court was delivered by
Weston C. J.
— The drawers undertook that the drawee should accept the bill; and pay it at maturity. Upon his refusal, to accept or to pay, upon due notice they became liable to the holder. The bill in question was duly accepted. The holder therefore had no claim upon the drawers, unless upon presentment the acceptor refused or neglected to pay the bill, when due. Then and then only, due notice being given, were the drawers liable to the action of the holder. The bill was payable four months after date. Was the acceptor entitled to grace, in addition to that period ? We are very clearly of opinion that he was; and equally whether the draft under consideration, is to be regarded as a foreign, or an inland bill. If foreign, the acceptor was entitled to grace by the custom and usage of merchants, if inland, by statute, if the bill was discounted at any bank, or left there for collection, statute of 1824, ch. 272; and the report states, that the bill had been regularly negotiated, through the United States branch bank at New York and at Boston. It results, that the acceptor did not violate the obligation he had assumed, until he refused and neglected to pay on the fifteenth of March, 1828, which was the last day of grace. And the liability of the drawers, to the action of the holder, depending as it did upon the failure of the acceptor to pay at maturity, could not arise before.
This action having been brought within six years from that day, is not barred by the statute of limitations. The statute does not begin to run, until the cause of action accrued. It is true the three days of grace are given to the maker of the note, or to the *415acceptor of a bill, and the statute is silent as to drawers and endorsers ; but as their liability to an action is conditional, and does not arise, except upon the failure of the maker or acceptor to pay, if the latter are intitled to an extension of time, the former must necessarily have a right to the same extension.
The opinion of the Court is, that the action is seasonably brought; and that the plaintiff is entitled to judgment on both drafts.